Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, upon a plea of guilty, of attempted murder in the second degree. He argues that the court erred in accepting the plea without sua sponte ordering a competency hearing pursuant to CPL article 730. We disagree. The record discloses that defendant had a rational and factual understanding of the proceeding (see, People v McGarrity, 130 AD2d 793, Iv denied 70 NY2d 714), and defendant stated that he had fully discussed the matter with his attorney. Considering that no history of irrational behavior was shown, that defendant’s demeanor was appropriate, and that there were no prior medical opinions on competency to stand trial (see, People v Arnold, 113 AD2d 101, 103), we find no objective evidence requiring the court to order a competency hearing (see, People v Bancroft, 110 AD2d 773).
We have examined defendant’s remaining arguments on appeal and find them to be lacking in merit. (Appeal from Judgment of Wayne County Court, Parenti, J. — Attempted Murder, 2nd Degree.) Present — Denman, J. P., Boomer, Pine, Lawton and Davis, JJ.